Orders so far as appealed from modified by providing that leave to serve the amended supplemental complaint in the form proposed is upon the condition that plaintiffs pay the taxable costs to date, including the costs and disbursements of this appeal, together with fifty dollars additional thereto, and as so modified affirmed, with twenty dollars costs and disbursements to the appellant, with leave to the respondents to serve said proposed amended supplemental complaint within five days from service of order, upon compliance with said conditions. No opinion. Present — Finch, P. J., Martin, O’Malley, Townley and Glennon, JJ.